
	
		VI
		110th CONGRESS
		1st Session
		S. 213
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Mohamad Derani, Maha Felo
		  Derani, and Tarek Derani.
	
	
		1.Permanent resident status for
			 Mohamad Derani, Maha Felo Derani, and Tarek Derani
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),
			 Mohamad Derani, Maha Felo Derani, and Tarek Derani shall be eligible for
			 issuance of immigrant visas or for adjustment of status to that of aliens
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of immigrant visas under section 204 of such Act or for adjustment of
			 status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Mohamad Derani,
			 Maha Felo Derani, and Tarek Derani enter the United States before the filing
			 deadline specified in subsection (c), Mohamad Derani, Maha Felo Derani, and
			 Tarek Derani shall be considered to have entered and remained lawfully in the
			 United States and shall be eligible for adjustment of status under section 245
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall apply only if
			 the application for issuance of immigrant visas or the application for
			 adjustment of status are filed with appropriate fees not later than 2 years
			 after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon
			 the granting of immigrant visas or adjustment of status to that of aliens
			 lawfully admitted for permanent residence to Mohamad Derani, Maha Felo Derani,
			 and Tarek Derani, the Secretary of State shall instruct the proper officer to
			 reduce by 3, during the current or next following fiscal year, the total number
			 of immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 203(a) of the Immigration and Nationality Act (8 U.S.C.
			 1153(a)) or, if applicable, the total number of immigrant visas that
			 are made available to natives of the country of the aliens’ birth under section
			 202(e) of such Act.
			
